Opinion of the court by
JUiDiGE PAYNTER
Reversing.
The German Gymnastic Association of Louisville is a corporation by virtue of the act of the General Assembly of this-Commonwealth approved March 4, 1854. It owns real property in the city of Louisville of the value of $15,000, where-regular gymnastic exercises are taught. A teacher in physical culture is constantly employed, who instructs) the members, and also one day of the week is devoted to the teaching; of branches ordinarily taught in schools. Lectures and addresses are delivered, and occasionally discussions of timely topics take place. The association is maintained by the payment of monthly dues by the members. There are no shares-of stock, and no one derives any pecuniary benefit from the-association. Section 170 of the Constitution provides that “institutions of education not used or employed for gain by any person or corporation, and the income of which is, devoted solely to the cause of education,” shall be exempt from, taxation. It is claimed that appellant is exempt from taxation by virtue of this provision of the Constitution. If it *961was conceded to be an institution of education, it would not be exempt from, taxation if it was used or employed for gain. The record shows that it was not so employed, so the only question to be answered is, is it am institution of education? Education is not confined to the improvement and cultivation of the mind. It may consist in the cultivation of one’s religious or moral sentiments. It likewise may consist in the development of "one’s physical faculties. Those in charge of colleges and institutions of learning recognize-this to be true. Their students- are taught, not only the dead and modern languages, mathematics-, and the sciences, etc., but the Bible and Christian evidences, and a gymnasium is maintained, and football and other athletic sports are encouraged. The cultivation of the mind, the improvement of our moral and religious natures, and the development of our physical faculties are necessary to perfect education. The framers of the Constitution did not use the term in such a restricted .sense as to exclude exercises which tend to develop strength. This is of as much importance to the State as is the acquisition of a knowledge of Latin, Greek, mathematics, etc.
In Mt. Hermon Boys’ School v. Gill, 145 Mass., 146, 13 N. E., 354, the court said: “Education may be particularly directed to either the mental,, moral, or physical faculties, but in its broadest and best sense it relates to them all.” In Ruohs v. Backer, 6 Heisk., 395, 19 Am. Rep., 598, the court said: “In its broadest sense the word ‘education’ comprehends not merely the instruction. received at school or at college, but the whole course of training, moi*al, intellectual or physical.” In People v. Barber, 42 Hun, 27 the court said: “Suitable recreation and physical exercise are deemed requisite to health and successful culture.” If one ' insti*962tution afford an opportunity to acquire this perfect education, it is one of education. If three institutions are organized — one seeking by a course of instruction to cultivate the mind, one by a method of instruction to improve students’ religious or moral conditions, and another to teach physical culture to produce a better physical development,, each is an institution of education, as much as the one at which the student can require the threefold knowledge. It is simply a matter of judgment or convenience, on the organization of institutions of education, whether one shall furnish all the opportunities for the acquisition of an education or whether there shall be separate institutions for that purpose. Our conclusion is that the appellant is an institution of education, not employed for gain, and is exempt from taxation.
The judgment is reversed for proceedings consistent with this opinion.
Chief Justice Burnam and Judge Hobson, dissent.